DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 3-11-2022 is acknowledged.	
Claims included in the prosecution are 1-11 and 15-20.
The following are the rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Rochlitz (US 2010/0239652) or Hayes (US 2014/0220110) or WO 2017/053464  In combination with Surber (US 2015/0044288) further in view of Armstrong (US 2017/0224654).
Rochlitz discloses liposomal compositions containing tyrosine kinase inhibitors, sunitinib and sorafinib for the treatment of small cell lung cancer, kidney cancer and hepatocellular cancer. One of the administration is intranasal. The liposomal compositions contain a phosphatidylcholine (DSPC), Cholesterol (in a molar ratio of 3:2), PEG-DSPE0116 (750-50,00daltons, 0.5 to 20 mole %). The active agent is loaded into the liposome using ammonium sulfate gradient . (Abstract, 0066,  0090-0095, ,0102,  0105-0108,  0142, 0228, 0364-0366,  and claims, claim 36 in particular)
Surber discloses liposomal compositions containing tyrosine kinase inhibitors and administration by inhalation for treatment of respiratory conditions including non-small cell lung cancer. The liposomes contain phospholipids, PEG linked phospholipids. The phospholipids taught include DPPC. DSPC  and PEG-phospholipids. The liposomes include a sterol. The sizes of liposomes are about 50 nm to about 400. The aerosol particles have a mean aerodynamic  from about 1 micron to about 5 microns, The tyrosine kinase inhibitors include Afatinib, crizotanib, erlotinib, gefitinib and in particular imatinib. According to Surber, about 106 fold less inhaled imatinib will achieve the same lung c-max as oral administration, (Abstract, 0035, 0069-0072,  0253, 0392, 0406, 0449-0474, 0482-0485, 0528-0532 and 0664).
WO teaches liposomal formulations containing anti-cancer agents (Abstract). The active agents which could be encapsulated  include tyrosine kinase inhibitors,  carfilzomib, sunitinib, imatinib and lapatinib (00067, 00085, claim 2). The liposomes contain a phosphatidylcholine, a sterol and a PEG-lipid (00053, claim 1).
	What is lacking in WO is the aerosol administration of the liposomal composition.
Hayes discloses liposomal formulations encapsulating carfilzomib. The liposomes are made using HSPC, cholesterol and PEG-DSPE (750-5000 Daltons and 5 to 20 mol %). The liposomes are loaded with the active agent using art known active loading methods including ammonium sulphate gradient (Abstract, 0012-0016, 0038-0047, 0050, 0069, 0083, 0102-0107, Examples 1-11).
What is lacking in Hayes is the administration of the liposomal composition as an aerosol.
Rochlitz, Hayes, WO and Surber do not teach that  the tyrosine kinase inhibitor, a substituted indoline compound, nintedanib.
	Armstrong teaches that anti-cancer agents such as nintedanib and tyrosine kinase inhibitors can be encapsulated in liposomes (Abstract, 0060, 0062, 0075, 0091, 0092. 0108, 0115, 01330189 and claims 14, 26, 54 and 99)
	It would have been obvious to one of ordinary skill in the art to encapsulate the anti-cancer agent nintedanib or other tyrosine kinase inhibitors in liposomes with a reasonable expectation of success, since Armstrong and the prior art cited teaches that nintedanib and tyrosine kinase inhibitors could be encapsulated within liposomes.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Rochlitz fails to disclose both the features of liposome with entrapped nintedanib. According to applicant Rochlitz discloses an anti-cancer compound sunitinib and sorfenib and Rochlitz aims to provide a cancer therapy using tyrosine kinase inhibitors. Furthermore, according to applicant Rochlitz, WO and Hayes discloses various parenteral routes in general.
	These arguments are not persuasive. First of all, it should be pointed out that instant claims are composition claims and the intended use has no significance in composition claims. Therefore, Rechnitz’s tyrosine kinase inhibitors are for cancer treatment are not persuasive. With regard to applicant’s arguments that Rochlitz teaches parental mode of administration, the examiner points out that Rochlitz is suggestive of intranasal delivery. The liposomal compositions contain a phosphatidylcholine (DSPC), Cholesterol (in a molar ratio of 3:2), PEG-DSPE0116,  (750-5000daltons, 0.5 to 20 mole %) and although Rochlitz does not teach the lipid to tyrosine kinase inhibitor,; however, the amount of active agent in relation to the lipid depends on what disease has to be treated and the examiner points out that instant claims recite a broad range of nintedanib to phospholipid and do not recite how much of nintedanib is actually encapsulated.  Rochlitz in column 0244 gives the amount in terms of mg/m2.. Applicant points out to Table 4 in instant specification and argue about the nebulization stability. Table 4 results however, are based on a specific liposome formulation containing saturated phosphatidylcholine, cholesterol and PEG-DSPE and a specific drug:phospholipid ratios and the results thus are not commensurate in scope with the claimed composition. With regard to the arguments that stability of vesicles during nebulization is also a factor to be considered in principle , the shearing provided by nebulizer to convert liposome dispersions into fine aerosol droplets may result in vesicle fragmentation with concomitant drug leakage, the examiner points out that vesicle fragmentation also depends on the phospholipids used in liposome formation and instant claims do not recite any specific components in the liposomes. Furthermore, Surber teaches the effectiveness of liposomal compositions containing tyrosine kinase inhibitors in aerosolized formulations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612